Citation Nr: 0728009	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-16 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, including post-traumatic stress disorder (PTSD) 
and depression.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
January 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 RO decision that denied service 
connection for PTSD and for depression.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim, explained who was responsible for 
submitting such evidence, and obtained and fully developed 
all other evidence necessary for an equitable disposition of 
the claim.

2.  The veteran's diagnoses of PTSD and major depressive 
disorder are not based on corroborated non-combat in-service 
stressors.


CONCLUSION OF LAW

A psychiatric disability, including PTSD and depression, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in May 2002; a rating decision in 
April 2003; a statement of the case in March 2005; and a 
supplemental statement of the case in November 2006.  The May 
2002 letter preceded the initial RO adjudication (April 
2003), and it essentially complied with VA's notification 
duties regarding service connection claims.  The above 
documents discussed specific types of evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that even if 
there is any defect with regard to the timing or content of 
any notice sent prior to the RO's initial adjudication, that 
defect is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication by the RO subsequent to receipt of the required 
notice.  VA effectively complied with all of the required 
elements under VA's duty to notify claimants prior to the 
last adjudication here (the November 2006 supplemental 
statement of the case).  

In March 2006, the RO also advised the veteran of the bases 
for assigning disability ratings and effective dates.  See 
Dingess/Hartman, supra.  

Indeed, there has been no prejudice to the appellant in the 
essential fairness of the adjudication.  The appellant has 
been apprised of the need for any evidence in his possession, 
and he has not identified any additional evidence that might 
be useful with respect to his claim.  Moreover, any error in 
VA's notice to the appellant (which is initially presumed to 
be prejudicial) is in fact harmless.  See Sanders v. 
Nicholson, 487 F.3d. 881 (Fed. Cir. 2007) (burden is on VA to 
show that error in notice was not prejudicial).  Any 
defective notice has not prejudiced the appellant in the 
essential fairness of the adjudication.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine), on remand, 20 Vet. App. 537 (2006) 
(discussing Board's ability to consider "harmless error"); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd in part, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), and aff'd, Dingess v. Nicholson, 2007 WL 
1686737 (C. A. Fed. Cir. June 5, 2007) (not selected for 
publication No. 2006-7247, 2006-7312); cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
VA has informed the veteran of the evidentiary requirements 
on many instances, and the veteran has expressed an 
understanding of the evidentiary responsibilities by 
notifying VA of the identify of his medical providers and the 
dates of his treatment.  Indeed, alternate sources of 
evidence were specifically explored at an August 2005 RO 
hearing.  Also, the veteran has expressed an awareness of the 
need for evidentiary corroboration, especially in her 
statements that she has never documented the stressors at 
issue here or that she has not told others of those 
stressors.  Thus, VA satisfied its duty to notify the 
appellant.  

Also, VA has obtained all relevant, identified, relevant, and 
available evidence needed for adjudication of the claims and 
has notified the appellant of any evidence that could not be 
obtained.  VA has obtained all available records of treatment 
for depression and PTSD.  Counseling treatment records from 
1980 and 1981 do not appear to be relevant in a favorable way 
insofar as the other available evidence has described these 
counseling sessions as having arisen from a post-service 
stressor.  Thus, VA satisfied both the notice and duty to 
assist provisions of the law.  The Board now turns to the 
merits of the claim.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection for a claimed disorder requires (1) 
medical evidence of current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability. See Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997).  This determination is based 
on analysis of all the evidence of record and evaluation of 
its credibility and probative value.  Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990); see also 38 C.F.R. § 
3.102 (2006).

This case involves PTSD, which involves additional 
considerations.  Service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis 
must comply with the Fourth Edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV)); credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. §§ 3.304(f), 4.130; see Cohen v. 
Brown, 10 Vet. App. 128, 140 (1997).

The evidence to establish the occurrence of a recognizable 
stressor during service in support of a PTSD diagnosis will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by recognized military 
combat citations or other official records.  If the evidence 
establishes that the veteran engaged in combat with the 
enemy, and the claimed stressor is related to that combat, 
the veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f); see 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

But in this case, the veteran has not alleged that any of her 
stressors are related to any combat service.  

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat-related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other probative 
evidence supporting his allegations.  Zarycki, 6 Vet. App. at 
98.

Where the record does not reflect that a claimant engaged in 
combat with the enemy under 38 U.S.C.A. § 1154(b), his or her 
assertions, standing alone, cannot as a matter of law provide 
evidence to establish that he or she "engaged in combat with 
the enemy" or that an event claimed as a stressor occurred.  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, 
credible supporting evidence that the claimed in-service 
event actually occurred cannot be provided by medical opinion 
based on a post-service medical examination.  Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  This means that "other 
credible supporting evidence from any source" must be 
provided. Corroboration of every detail of a claimed 
stressor, including the veteran's personal participation, is 
not required; rather, a veteran only needs to offer 
independent evidence of a stressful event that is sufficient 
to imply his or her personal exposure.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (quoting Suozzi v. Brown, 
10 Vet. App. 307 (1997)).

"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources, including 
lay testimony.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  
For instance, independent evidence such as radio logs and 
morning reports which establish the occurrence of a stressful 
event and implies a claimant's personal exposure is 
sufficient to constitute credible supporting evidence.  
Suozzi v. Brown, 10 Vet. App. 307 (1997).  But the regulatory 
requirement for "credible supporting evidence" means that a 
claimant's testimony, or the medical opinion based upon post-
service examination, alone cannot establish the occurrence of 
a non-combat stressor.  Dizoglio, 9 Vet. App. at 166; Moreau, 
9 Vet. App. at 396.  

This case involves the veteran's allegation that she now has 
PTSD and depression that arise from in-service assaults.  In 
Patton v. West, 12 Vet. App. 272, 280 (1999), the United 
States Court of Veterans Appeals (Court) emphasized that 
statements contained in prior decisions indicating that 
"something more than medical nexus evidence is required to 
fulfill the requirement for 'credible supporting evidence'" 
of a claimed stressor and that "[a]n opinion by a mental 
health professional based on a post service examination of 
the veteran cannot be used to establish the occurrence of the 
stressor," were made in the context of discussing PTSD 
diagnoses other than those arising from personal assault.  
See also Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau, 
supra.

In PTSD cases based on personal assault, several other 
considerations apply over and above non-sexual trauma/assault 
PTSD cases.  Even where official service department records 
do not show that the alleged abuse occurred, given the nature 
of this claim, the provisions of 38 C.F.R. § 3.304(f)(3), 
regarding claims based on personal assault and the method of 
developing such cases, are applicable.  In addition to 
service records, alternative evidence must be sought.  
Examples of such evidence include, but are not limited to, 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes after a claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of a 
stressor include, but are not limited to, requests for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Ibid.

VA will not deny a PTSD claim based on in-service personal 
assault without first advising a claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and providing a claimant an 
opportunity to furnish this type of evidence or to advise VA 
of potential sources of such evidence.  VA may submit any 
evidence received to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  Ibid. 

In this case, in May 2002, the RO provided the veteran with 
information relating to her claim, including PTSD based on 
assault.

The Board is mindful that veterans claiming service 
connection for PTSD due to in-service personal assault face 
unique problems documenting their claims.  Since assault is 
an extremely personal and sensitive issue, many incidents of 
personal assault are not officially reported, and victims of 
this type of in-service trauma may find it difficult to 
produce evidence to support the occurrence of the stressor.

After all the relevant evidence has been obtained, it is the 
Board's principal responsibility to assess the credibility, 
and therefore the probative value of proffered evidence of 
record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  In 
determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995).

The question of a "stressor" also involves credibility 
determinations, as certain veterans who "engaged in combat 
with the enemy" gain evidentiary presumptions. 38 C.F.R. § 
3.304(d).  There must be credible supporting evidence that a 
claimed in-service stressor actually occurred.  38 C.F.R. § 
3.304(f).  The existence of an event alleged as a 
"stressor" that results in PTSD, though not the adequacy of 
the alleged event to cause PTSD, is an adjudicative, not a 
medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-
98 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . . As is 
true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] 
within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In this case, the veteran states that she now suffers from 
depression and PTSD as a result of two sets of in-service 
incidents: a sexual assault in April 1971; and a pattern of 
sexual harassment by a supervising officer in 1971.  In 
connection with this service connection claim, the veteran 
has described each stressor in detail.

The medical evidence reflects several VA hospitalizations for 
major depressive disorder and for PTSD in 2002 and 2003.  
Most of these hospitalization records have referred to a 
broad variety of stressors, including not only the alleged 
in-service sexual assaults and harassment but also non-
service-related family stressors from childhood, from 
possible abuse during childhood, from a divorce, from an 
adoption, from current living arrangements, and from economic 
and work-related difficulties.  For instance, in February 
2002, a treating VA psychiatrist diagnosed PTSD and major 
depressive disorder.  The psychiatrist stated:

It is in the setting of some current heightened 
psychosocial stressors as well as probably some 
chronic developmental issues coming from her 
family of origin for which she currently is 
engaged in the stress of trying to deal with 
living in a dysfunctional setting.  Her [PTSD] is 
also heightened in the setting of these stressors.  
Her [PTSD] from past military sexual assault has 
been rekindled a bit more over the past year.

But earlier psychiatric treatment records uniformly ascribe 
the veteran's psychiatric state to conditions that are not 
related to her active service.  The veteran was counseled at 
a non-VA facility between 1980 and 1981.  However, a March 
1992 psychosocial evaluation noted that this psychiatric 
counseling had been because she had placed a baby up for 
adoption.  There is no indication that this earlier 
counseling was for any in-service trauma.

The veteran was also treated in early 1992 at a non-VA 
facility.  Significantly, the records from this psychiatric 
treatment discuss various stressors, such as an unhappy 
childhood, possibly an abusive friend of the family, a baby 
that she put up for adoption, heavy drinking, and post-
service work-related problems.  However, these psychiatric 
treatment records never mentioned any in-service sexual 
assaults or harassment.

The veteran has also been an unreliable historian.  For 
instance, on non-VA psychiatric treatment in 1992, she 
reported having been fondled and abused by a friend of her 
parents.  But on VA treatment in 2002 and 2003, she described 
an incident involving exposure or possible sexual abuse by a 
brother-in-law.  

Moreover, there are significant inconsistencies in the 
veteran's description of her in-service stressors.  
Initially, she stated that she was sexually harassed by a 
supervising sergeant in March 1971 and that she was sexually 
assaulted by an officer with the Army's Criminal 
Investigative Division in March 1971 as well.  However, she 
subsequently revised her account to indicate that the sexual 
assault occurred in April 1971, then to indicate that it 
involved sexual assault by two men or a gang, and then to 
indicate that she was forced to pose against her will for 
pornographic pictures.  She has also claimed more recently 
that she was in fear from a dispute involving other soldiers 
and that she took pills to commit suicide in 1971 because of 
her fear.  

However, beyond the inconsistencies, the veteran's claim 
ultimately suffers because of a lack of corroboration.  She 
has repeatedly remarked that she never documented any of the 
incidents and that, for the most part, she had not discussed 
any of the in-service incidents with others.  Therefore, 
there is no viable means for corroborating the veteran's 
account of in-service assault and harassment.

In this regard, the veteran has stated that she sought to be 
reassigned, even to Vietnam, because of the sexual 
harassment.  However, there is no documentation of her 
request for reassignment.  She also has indicated that she 
had to seek promotion in service from someone other than the 
supervising sergeant who allegedly harassed her sexually.  
But her service personnel records actually document three 
promotions in a very short period: PV2 E-2 in January 1971; 
PFC E3 in April 1971 (that is, around the time of both the 
sexual harassment and the sexual assault); and SP4 E4 in 
October 1971.  

The veteran has also descried a suicide attempt by overdose 
and being hit in the head by her assailants.  However, as to 
this point, the record is contrary.  A late April 1971 
service medical record reflects a complaint that the veteran 
had passed out in her barracks after drinking heavily the 
night before.  The veteran apparently reported having had an 
episode of asyncope and having hit the back of her head.  
There is no mention in this progress note of any overdose on 
pills or of any behavioral observations suggesting any 
psychiatric trauma from the previous day or night.  The Board 
is very mindful of the inherent difficulties faced by 
individuals subjected to sexual assault.  However, the 
absence of any evidence or complaint of any psychiatric 
trauma in the April 1971 clinical record undermines the 
veteran's account.

Indeed, the only mention of any emotional difficulties was on 
the veteran's September 1970 entrance examination, where she 
noted having had nightmares, dizzy spells, and headaches, as 
well as insomnia from worry.  She also reported having had 
several periods of unconsciousness during her childhood.  
Otherwise, there was no mention of any psychiatric or 
emotional difficulties during the remainder of the veteran's 
active service or at the time of her separation examination.

In short, there is no indication in the service medical 
records or in any other source that can be used to 
corroborate the veteran's in-service stressors or traumas.  
Because of the lack of corroboration for these stressors, the 
Board must conclude that the VA psychiatric treatment records 
diagnosing PTSD and depression and ascribing those conditions 
to the veteran's in-service stressors are predicated on 
unsubstantiated facts.  And as noted above, a claimant's 
testimony or the medical opinion based upon post-service 
examination alone cannot establish the occurrence of a non-
combat stressor.  Dizoglio, 9 Vet. App. at 166; Moreau, 9 
Vet. App. at 396.  

In sum, the weight of the evidence indicates that the 
veteran's PTSD and depression are not related to any 
corroborated in-service stressors. Since he preponderance of 
the evidence is against the claim, the "benefit-of-the-
doubt" rule does not apply, and he Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disability, including 
PTSD and depression, is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


